Citation Nr: 1140271	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for a fragmentation wound scar of the right upper arm, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied an increased rating for the shell fragment wound of the right upper arm, and denied service connection for a neck condition.  While the Veteran submitted a notice of disagreement with respect to these issues, in May 2008 he notified the RO, though his representative, that he wished to withdraw the appeal regarding service connection for a cervical spine condition.  

The appeal was remanded for additional development of the record in January 2011.  It has been returned to the Board for appellate consideration.


FINDING OF FACT

The fragmentation wound scar of the right upper arm is not productive of functional impairment.  It is small, well healed, non-tender and non-painful.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for a fragmentation wound scar of the right upper arm have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in January 2008 discussed the evidence necessary to support a claim for increase.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed, the development already undertaken was outlined, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

In July 2008 the Veteran was advised of the criteria under which his scar is evaluated.  

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, VA treatment records, private treatment records, and records developed by the Social Security Administration (SSA) have been obtained and associated with the record.  A VA examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2011). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55   (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period under consideration. 

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  VA amended the ratings schedule pertaining to evaluation of scars for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2011).  Because the Veteran's claim was received by VA in October 2007, the amendments are not applicable in the present case.  

Under the applicable criteria, the Veteran's scar is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, which directs that a scar be evaluated based on limitation of function of the affected part. 

Diagnostic Code 7803 provides that superficial, unstable scars warrant assignment of a 10 percent evaluation.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) defines a superficial scar as one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides that superficial scars that are painful on examination warrant a 10 percent evaluation.  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage. 

Service treatment records reflect that the Veteran sustained a fragmentation wound to his right upper arm in July 1968.  The wound was probed and dressed.  The provider noted that the Veteran had good movement of his arm with very little pain.  On release from active duty in September 1968, the examiner noted a one-inch fragmentation wound on the Veteran's right arm.  No associated disability was described.  The Veteran was found to be qualified for active duty at sea and/or on foreign shore and for release from active duty.  

On VA examination in December 1995 the Veteran reported numbness and weakness in his right arm that he felt was related to his shrapnel injury.  He also reported weakness in the entire right upper extremity and endorsed limited range of motion of the shoulder, as well as neck pain.  Physical examination revealed limitation of motion and muscle tenderness.  A well-healed small puncture wound was noted on the upper third of the Veteran's arm.  It was benign in appearance and without reactivity.  The examiner indicated that he did not believe that the Veteran's right arm and forearm symptoms were solely from the shrapnel wound.  The examiner noted that there was no evidence of peripheral nerve injury from the shrapnel fragment wound, but that there were some early degenerative changes to the cervical spine and evidence of a rotator cuff tear in the right shoulder.  The examiner explained that the degenerative changes in the cervical spine could be causing some radicular symptoms in the right arm.

A January 1996 neurology record notes that the Veteran was admitted for an evaluation of the shrapnel injury to the back of his arm.  Examination revealed cervical canal stenosis and C6 radiculopathy.  There was no discussion of the scar.  In April 1996 a board of neurologists indicated in a memorandum that the anatomical changes in the Veteran, in light of previous descriptions of lack of significant abnormalities in that regard, would suggest that the new findings were acquired conditions secondary to the cervical spinal canal stenosis and not the shrapnel wound.  

On VA scars examination in February 2008, the Veteran's history was carefully reviewed.  Examination revealed a small shrapnel scar on the right upper arm.  It was nonadherent, and nontender.  There were no complaints of pain with pressure on the scar.  There was no evidence of drainage, and the scar was mobile.  The scar was noted to be in a distinct area from the shoulder.  The examiner noted that there was no ongoing treatment in service for the scar and no evidence that the Veteran sought treatment in the years following service.  The examiner also concluded that the Veteran's cervical spine and right shoulder disabilities were not related to the shrapnel fragment wound in service.

The medical evidence of record indicates that the Veteran's scar is from a small puncture wound, is not tender, painful, poorly nourished, subject to repeated ulceration, or productive of functional impairment.  No other functional impairment has been attributed to the scar.  Rather, functional impairment related to this injury was specifically ruled out, as discussed above.  As such, the currently assigned noncompensable rating for this disability is appropriate. 

The Board has considered the Veteran's own statements in the past attributing his complaints of pain and soreness in the neck and right arm to his service-connected disability.  However, while he is competent as a lay person to describe his symptomatology, he is not necessarily competent to identify the underlying pathology responsible for that symptomatology, or to attribute it to his service-connected injury.  As noted, the medical evidence of record consistently attributes his complaints to separate cervical spine and right shoulder disabilities, which have been consistently found to be unrelated to his service-connected shrapnel wound.  The Board finds the conclusions of the competent medical care specialists to be far more probative than the Veteran's lay contentions in determining the relationship between his neck and right arm complaints and his service-connected disability.  Furthermore, with respect specifically to his scar, physical examination specifically revealed that it is not tender, painful, poorly nourished, subject to repeated ulceration, or productive of functional impairment.  The Board finds the results of that examination to be the most probative evidence as to the current state of his disability.

In short, the Board finds that, based on the above evidence, a compensable disability rating is not warranted for the scar on the Veteran's upper right arm.  The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a compensable rating for a shrapnel fragment scar on the Veteran's upper right arm must be denied.


ORDER

Entitlement to an increased rating for a fragmentation wound scar of the right upper arm is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


